Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is responsive to the amendments filed on 11/22/2022. Claims 1-20 are pending and being considered. Claims 1 and 11 are independent. Claims 1 and 11 are amended. Claims 1-20 are rejected. 

Response to Arguments/Remarks
Applicant’s arguments/remarks, filed on 11/22/2022, have been fully considered and are rendered moot in view of new grounds of rejection outlined below, which were necessitated by the applicant’s amendment. The arguments do not apply to the current arts being used. Further, the 
The drawings (Fig. 1) objection has been waived.
The abstract objection has been waived.

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur; Spandan (US 2021/0014270 A1), hereinafter (Thakur), in view of Kim Young Kwan (KR 2020/0145133 A), hereinafter (Kim).

Regarding claim 1, Thakur teaches a computer-implemented method of verifying authenticity of content of electronic documents, the method comprising (Thakur, Abstract, discloses a method for detecting spam using by comparing hash values of content, and as disclosed in Para. [0031], wherein the content generally refers to information or data that is textual, visual, aural, or any combination thereof. Examples of content may include, among other things, text, images, sounds, videos, etc.): 
5receiving, in a first session, an electronic document (Thakur, Para. [0021 and 0031], discloses an incoming content (e.g., text and images)); 
creating a first hash associated with the electronic document, wherein the first hash is based on first content included in the electronic document (Thakur, Para. [0019 and/or 0021], discloses to generate hash values for the incoming content (e.g., text and images), and/or as disclosed in Para. [0024], wherein the incoming content (e.g., text, see Fig. 4) is received and a hash value is generated using any suitable hashing technique (e.g., MinHash using shingles of text, Perceptual hashing, etc.) based on the type of content, as illustrated in Fig. 4 and block 406, wherein a MinHash function is used on the received content text, or see also Para. [0052], discloses that any suitable hash value generator, algorithm, process, or method can be used to generate a hash value for the received content. Such hash values can be any value that is generated based on the content, or portions of content), the first content including human-readable text (Thakur, Para. [0031], discloses that the content generally refers to information or data that is textual, visual, aural, or any combination thereof. Examples of content may include, among other things, text, images, etc.); 
creating a second hash associated with the electronic document, wherein the second hash is based on Thakur, Para. [0019 and/or 0021], discloses to generate hash values for the incoming content (e.g., text and images), and/or as disclosed in Para. [0024], wherein the incoming content (e.g., image, see Fig. 4) is received and a hash value is generated using any suitable hashing technique (e.g., MinHash using shingles of text, Perceptual hashing, etc.) based on the type of content, as illustrated in Fig. 4 and block 408, wherein a perceptual hash function is used on the received content image to create a hash value);
10storing the first hash and the second hash in a data store for verifying the authenticity of the content of the electronic document during a second session (Thakur, Para. [0019 and 0021], discloses to facilitate hash value comparisons, such that the hash values are generated and stored into the storage bucket for the incoming content (e.g., text and images), for the incoming content that requires spam detection).  
Thakur, as described above, discloses that the hash values are generated for incoming contents (e.g., text and images), but Thakur fails to explicitly disclose wherein Kim teaches creating a second hash associated with the electronic document, wherein the second hash is based on a first set of pixels associated with the electronic document (Kim, 2nd-to the-last paragraph, discloses a hash value calculator 100 that may calculate a unique hash value for only a pixel area excluding a meta data area in a document composed of a monochrome image); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kim’ into the teachings of ‘Thakur’, with a motivation to wherein the second hash is based on a first set of pixels associated with the electronic document, as taught by Kim, in order to perform the integrity and authenticity of the image by calculating and processing the hash value considering only the pixel data of the image; Kim, 2nd-to the-last paragraph.

Regarding claim 2, Thakur as modified by Kim teaches the method of Claim 1, wherein Thakur further teaches further comprising: receiving, in the second session, the electronic document (Thakur, Fig. 3 and Para. [0064], discloses that, at step 302, a content is received); 15creating a third hash associated with the electronic document, wherein the third hash is based on second content included in the electronic document (Thakur, Fig. 3 and Para. [0064], discloses that, at step 304, a hash value of the received content is generated); comparing the third hash with the first hash (Thakur, Fig. 3 and Para. [0065], discloses that, at step 306, it is determined whether the generated hash value matches a stored hash value); and determining occurrence of content tampering in the second content, if the third hash is determined to be congruent to the first hash (Thakur, Para. [0022], discloses spam detection using hash values to match content in accordance with duplicate matching techniques and/or near-duplicate matching techniques. For an example, duplicate matching technique detects a spam, as disclosed in Para. [0023], by creating a hash value (e.g., md5 hash) for the received content to determine if the same hash value already exists in storage, and/or as disclosed in Para. [0060], wherein a near-duplicate detection engine 208 can identify spam by comparing hash values and incrementing client and global counters of stored hash values that are similar to hash values of received content to provide a spam indication 210 when a client and/or global counter value exceeds a count threshold).  

Regarding claim 511, Thakur teaches a document verification system for verifying authenticity of content of electronic documents, the system comprising (Thakur, Fig. 1 and Para. [0042], discloses a spam detection system 108 that may obtain content from various applications and devices to analyze for spam and provide data associated with the identified spam to the application 110 on user device 102a, or see also Fig. 2, illustrates a spam detection system 204 that can include a duplicate detection engine 206 and/or a near-duplicate detection system): a processor (Thakur, Fig. 7 and Para. [0036], discloses one or more processor(s) 714 to carry out various functions described herein by executing instructions stored in memory as further described with reference to FIG. 7.); a document handler coupled to the processor and configured to receive, in a first session, an electronic document (Thakur, Para. [0051], discloses that the duplicate detection engine 206 of spam detection system 204 is generally configured to receive content 202. Wherein, the content 202 can include text, images, videos, or any other information, data, or metadata that may be unwanted); 10a hashing engine coupled to the processor and configured to: create a first hash associated with the electronic document, wherein the first hash is based on first content included in the electronic document (Thakur, Para. [0052], discloses that any suitable hash value generator, algorithm, process, or method can be used to generate a hash value for the received content. Such hash values can be any value that is generated based on the content, or portions of content. Although generally described herein as the duplicate detection engine generating hashes, as can be appreciated, another component (e.g., a hash value generator) may be used to generate hash value(s) for the content, and/or as disclosed in Para. [0024], wherein the incoming content (e.g., text, see Fig. 4) is received and a hash value is generated using any suitable hashing technique (e.g., MinHash using shingles of text, Perceptual hashing, etc.) based on the type of content, as illustrated in Fig. 4 and block 406, wherein a MinHash function is used on the received content text), the first content including human-readable text (Thakur, Para. [0031], discloses that the content generally refers to information or data that is textual, visual, aural, or any combination thereof. Examples of content may include, among other things, text, images, sounds, videos, etc.); create a second hash associated with the electronic document, wherein the second hash is based on Thakur, Para. [0019 and/or 0021], discloses to generate hash values for the incoming content (e.g., text and images), and/or as disclosed in Para. [0024], wherein the incoming content (e.g., image, see Fig. 4) is received and a hash value is generated using any suitable hashing technique (e.g., MinHash using shingles of text, Perceptual hashing, etc.) based on the type of content, as illustrated in Fig. 4 and block 408, wherein a perceptual hash function is used on the received content image to create a hash value); a verification engine coupled to the processor and configured to store the first hash and the second hash in a data store for verifying the authenticity of the content of the electronic document during a second session (Thakur, Para. [0062], discloses that the duplicate detection engine 206 may receive content 202 and determine whether an exact hash value in storage matches a hash value of received content 202 and provide spam indication 210, and/or as disclosed in Para. [0019 and 0021], generally facilitate hash value comparisons, such that the hash values are generated and stored into the storage bucket for the incoming content (e.g., text and images), for the incoming content that requires spam detection).  
Thakur, in Para. [0021], discloses that the hash values are generated for incoming contents (e.g., text and images), but Thakur fails to explicitly disclose wherein Emerson teaches wherein the second hash is based on a first set of pixels associated with the electronic 15document (Kim, 2nd-to the-last paragraph, discloses a hash value calculator 100 that may calculate a unique hash value for only a pixel area excluding a meta data area in a document composed of a monochrome image); 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kim’ into the teachings of ‘Thakur’, with a motivation to wherein the second hash is based on a first set of pixels associated with the electronic document, as taught by Kim, in order to perform the integrity and authenticity of the image by calculating and processing the hash value considering only the pixel data of the image; Kim, 2nd-to the-last paragraph.

Regarding claim 12, the claim is drawn to the system corresponding to the method of using same as claimed in claim 2. Therefore, the rejections set forth above with respect to the method claim 2 is equally applicable to the claim 12 of the system.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur; Spandan (US 2021/0014270 A1), hereinafter (Thakur), in view of Kim Young Kwan (KR 2020/0145133 A), hereinafter (Kim), and further in view of Emerson et al. (US 2006/0164406 A1), hereinafter (Emerson).

Regarding claim 3, Thakur as modified by Kim teaches the method of Claim 2, wherein Thakur as modified by Kim further teaches further comprising: creating, in the second session, a fourth hash associated with the electronic document, wherein the fourth hash is based on a second set of pixels associated with the electronic document (Thakur, Fig. 4 and Para. [0069], discloses that, at block 408, a perceptual hash function is used to generate a hash value for the image, and as also disclosed in Kim, 2nd-to the-last paragraph, discloses that it is necessary to calculate and process the hash value considering only the pixel data excluding the image metadata, in order to have the integrity and authenticity of the image itself regardless of the change of the metadata area); 25comparing the fourth hash with the second hash (Thakur, Fig. 4 and Para. [0070], discloses that, at block 410, a storage bucket is queried for similar hash values based on the hash value produced at block 406 (text-based hash value) or block 408 (image-based hash value)); 
Thakur as modified by Kim fails to explicitly disclose but Emerson teaches identifying one or more pixels in the second set of pixels that are distinct from the first set of pixels, if the fourth hash is determined to be not equal to the second hash (Emerson, Fig. 7A and Para. [0074], discloses to determine whether the hash codes are equal or not. IF the hash codes are not equal, the process branches from step 330 to step 306 (where the graphics data has changed for this pixel block 200, see Fig. 11B and Para. [0084]). If the hash codes are equal, the process branches from step 330 to step 332 where the block is skipped, meaning that the graphics data has not changed for this pixel block 200, or see also Para. [0053]); and identifying a region of the electronic document where the content tampering has 30occurred based on the one or more pixels (Emerson, Para. [0084], discloses a changed pixel block 200 was located at row 4, column 4 (as depicted in Fig. 11B)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Emerson’ into the teachings of ‘Thakur’ as modified by ‘Kim’, with a motivation to identify a region of the electronic document where the content tampering has 30occurred based on the one or more pixels, as taught by Emerson, in order to improve an overall efficiency of the process by comparing the stored hash code with the generated hash code to determine whether the graphics data has/has-not been changed for the pixel block; Emerson, Para. [0074].

Regarding claim 13, the claim is drawn to the system corresponding to the method of using same as claimed in claim 3. Therefore, the rejections set forth above with respect to the method claim 3 is equally applicable to the claim 13 of the system.

Claim(s) 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur as modified by Kim in view of Emerson, as applied above, and further in view of Ghatage et al. (US 2017/0192940 A1), hereinafter (Ghatage) and Kilduff et al. (US 2017/0085385 A1), hereinafter (Kilduff).

Regarding claim 4, Thakur as modified by Kim in view of Emerson teaches the method of Claim 3, wherein Thakur as modified by Kim in view of Emerson fails to explicitly disclose but Ghatage teaches further comprising: 4842-6930-681320assigning a document identity (ID) to the electronic document, wherein the document ID is stored in the data store (Ghatage, Fig. 7A and Para. [0137], discloses a document processing device 210 that may generate a data structure. As shown by reference number 740 in Fig. 7A, the data structure may include information identifying the document title and the corresponding document identifier. For an example, Doc ID ‘18462’ is associated with ‘Doc1’, …, and Doc ID ‘74820’ is associated with ‘Doc5’); embedding the document ID in metadata of the electronic document (Ghatage, Fig. 7A and Para. [0136], discloses that a document, of the documents, may include various data. As shown by reference number 725, the document (Doc1) 710 may include a document identifier (18462) corresponding to the document (Doc1)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ghatage’ into the teachings of ‘Thakur’ as modified by ‘Kim’ in view of ‘Emerson’, with a motivation to embed the document ID in metadata of the electronic document, as taught by Ghatage, in order for a document processing device 210 to provide a document associated with the document identifier; Ghatage, Para. [0141].
Thakur as modified by Kim in view of Emerson and Ghatage fails to explicitly disclose but Kilduff teaches mapping the document ID with the first hash and the second hash (Kilduff, Fig. 4 and Para. [0029], discloses that hash value(s) may be stored in a corresponding entry 404 of the document ID mapping table 402 as described with reference to FIG. 4 (e.g., in hash value field 409)); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kilduff’ into the teachings of ‘Thakur’ as modified by ‘Kim’ in view of ‘Emerson’ and ‘Ghatage’, with a motivation to map the document ID with the first hash and the second hash, as taught by Kilduff, in order to provide enhanced security and protection for data storage and retrieval; Kilduff, Para. [0002].

Regarding claim 5, Thakur as modified by Kim in view of Emerson, Ghatage and Kilduff teaches the method of Claim 4, wherein Thakur as modified by Kim in view of Emerson fails to teach but Ghatage further teaches further comprising: ascertaining, in the second session, the document ID of the electronic document (Ghatage, Fig. 7B and Para. [0140], discloses that, as shown by reference number 775, data entry device 230 may provide, to document processing device 210 and via portal device 240, the document identifier (i.e., Doc ID 74747) and the associated client data); and 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ghatage’ into the teachings of ‘Thakur’ as modified by ‘Kim’ in view of ‘Emerson’, with a motivation to ascertain the document ID of the electronic document, as taught by Ghatage, in order for a document processing device 210 to provide a document associated with the document identifier; Ghatage, Para. [0141].
Thakur as modified by Kim in view of Emerson and Ghatage fails to explicitly disclose but Kilduff further teaches obtaining the first hash and the second hash from the data store based on the 10document ID (Kilduff, Para. [0029], discloses a document ID mapping table 402 as described with reference to FIG. 4 (e.g., in hash value field 409) from which the end user requests the document. Specifically, the end user may utilize the application 124 executing on the end user device 110 to send the request for the document to the data locker 120. After the end user requests the document, the data locker 120 sends the request with the hash value (e.g., stored in hash value field 409) to the document provider 115).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Kilduff’ into the teachings of ‘Thakur’ as modified by ‘Kim’ in view of ‘Emerson’ and ‘Ghatage’, with a motivation to obtain the first hash and the second hash from the data store based on the 10document ID, as taught by Kilduff, in order for the document provider 115 to determine if the received hash value matches a regenerated hash value; Kilduff, Para. [0029].

Regarding claim 6, Thakur as modified by Kim in view of Emerson, Ghatage and Kilduff teaches the method of Claim 4, wherein Thakur as modified by Kim in view of Emerson fails to teach but Ghatage further teaches the document ID of the electronic document comprises at least one of a unique ID associated with the electronic document, a common linking ID, a language code, and a sequence code (Ghatage, Fig. 7A and Para. [0137], disclsoes that the document processing device 210 may generate a data structure. As shown by reference number 740 in Fig. 7A, the data structure may include information identifying the document title and the corresponding document identifier. For an example, a unique Doc ID ‘18462’ is associated with ‘Doc1’, …, and a unique Doc ID ‘74820’ is associated with ‘Doc5’. As shown by reference number 745, the document processing device 210 may assign, to the document, a client identifier of 1 (as depicted in Fig. 7A) which is same for the Doc ID of the Doc1-Doc5, and see also Para. [0152], discloses that the document information for a particular document may include, for example, a position of the document in a queue).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ghatage’ into the teachings of ‘Thakur’ as modified by ‘Kim’ in view of ‘Emerson’, with a motivation wherein the document ID of the electronic document comprises at least one of a unique ID associated with the electronic document, a common linking ID, a language code, and a sequence code, as taught by Ghatage, in order for a document processing device to provide a document associated with the document identifier; Ghatage, Para. [0141].

Regarding claim 7, Thakur as modified by Kim in view of Emerson, Ghatage and Kilduff teaches the method of Claim 6, wherein Thakur as modified by Kim in view of Emerson fails to teach but Ghatage further teaches further comprising: receiving a further electronic document that is to be linked with the electronic document (Ghatage, Fig. 7A (reference number 740), depicts Doc1-Doc5); assigning a further document ID to the further electronic document (Ghatage, Fig. 7A (reference number 740), depicts Doc ID ‘48292’ associated with Doc2), wherein the 20further document ID comprises at least the common linking ID (Ghatage, Fig. 7A (reference number 745), depicts a common client ID “1” associated with Doc ID ‘48292’); and storing the further document ID in the data store in a mapped relationship with the document ID of the electronic document based on the common linking ID (Ghatage, Fig. 7A and Para. [0137], discloses a data structure to store a unique ‘Doc ID’ for each of the corresponding documents (Doc1-Doc5) based on the common client ID ‘1’).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ghatage’ into the teachings of ‘Thakur’ as modified by ‘Kim’ in view of ‘Emerson’, with a motivation to store the further document ID in the data store in a mapped relationship with the document ID of the electronic document based on the common linking ID, as taught by Ghatage, in order for a document processing device to provide a document associated with the document identifier; Ghatage, Para. [0141].

Regarding claims 14-17, the claims are drawn to the system corresponding to the method of using same as claimed in claims 4-7, respectively. Therefore, the rejection(s) set forth above with respect to the method claims 4-7 is equally applicable to the claims 14-17 of the system, respectively.

Claim(s) 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur in view of Kim, as applied above, and further in view of YELLAPRAGADA et al. (US 2018/0032804 A1), hereinafter (Yella).

Regarding claim 8, Thakur as modified by Kim teaches the method of Claim 2, wherein Thakur as modified by Kim fails to explicitly disclose but Yella teaches further comprising applying at least one character recognition 25technique to the electronic document to identify the first content and the second content, wherein the at least one character recognition technique comprises one of a parser and an Optical character Reader (OCR) (Yella, Fig. 3 and Para. [0045], discloses a document section extractor 318 that extracts (e.g., crops) the portions of the image of the document 210 corresponding to sections 226 based on the spatial information. The document section extractor 318 then passes the information of the sections 226 to the optical character recognition component 320, which performs OCR on the sections 226 to identify the values 224 in the document 210).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Yella’ into the teachings of ‘Thakur’ as modified by ‘Kim’, with a motivation to apply at least one character recognition (OCR) 25technique to the electronic document to identify the first content and the second content, as taught by Yella, in order to select/identify a template for a document based on comparing a hash of the document; Yella, Para. [0001/0005].

Regarding claim 18, the claim is drawn to the system corresponding to the method of using same as claimed in claim 8. Therefore, the rejection(s) set forth above with respect to the method claim 8 is equally applicable to the claim 18 of the system.

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur in view of Kim, as applied above, and further in view of LI et al. (US 2019/0182033 A1), hereinafter (LI).

Regarding claim 9, Thakur as modified by Kim teaches the method of Claim 2, wherein Thakur as modified by Kim fails to explicitly disclose but LI teaches further comprising: 30creating a first summary based on the first content (LI, Para. [0085-0086], discloses the step of determining a data content summary of the target object in the first data version); creating the first hash based on the first summary (LI, Para. [0085-0086], discloses the step of calculating a first check value (or hash value) of a first data version of the target object according to a preset algorithm and the determined data content summary); creating a second summary based on the second content; and creating the third hash based on the second summary (LI, Para. [0094], discloses that the data content summary of the second data version of the target object is read from the data block, and then a second check value is obtained by referring to the method for determining a first check value as recorded in Step 101).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘LI’ into the teachings of ‘Thakur’ as modified by ‘Kim’, with a motivation to create a first hash based on a first summary of the first content and a second hash based on a second summary of the second content, as taught by LI, in order to accurately analyze and ensure that the data stored in the database is original data; LI, Para. [0003].

Regarding claim 19, the claim is drawn to the system corresponding to the method of using same as claimed in claim 9. Therefore, the rejection(s) set forth above with respect to the method claim 9 is equally applicable to the claim 19 of the system.

Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur as modified by Kim in view of Emerson, as applied above, and further in view of Ghatage et al. (US 2017/0192940 A1), hereinafter (Ghatage).

Regarding claim 10, Thakur as modified by Kim in view of Emerson teaches the method of Claim 3, wherein Thakur as modified by Kim in view of Emerson fails to explicitly disclose but Ghatage teaches further comprising converting the electronic document to a predefined image format (Ghatage, Para. [0103], discloses that an intake device 220 may convert the document(s) to a particular file format (e.g., a .tiff format)).  
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Ghatage’ into the teachings of ‘Thakur’ as modified by ‘Kim’ in view of ‘Emerson’, with a motivation to convert the electronic document to a predefined image format, as taught by Ghatage, in order to save processor resources and/or storage resources of document processing device 210 and/or storage device 260 when processing and/or storing the documents; Ghatage, Para. [0103].

Regarding claim 20, the claim is drawn to the system corresponding to the method of using same as claimed in claim 10. Therefore, the rejection(s) set forth above with respect to the method claim 10 is equally applicable to the claim 20 of the system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose telephone number is 571-272-1239. The examiner can normally be reached on 8AM-4PM (EST) Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 571-272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496